Citation Nr: 0530420	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  04-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral mixed hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1956 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
bilateral mixed hearing loss, with an assigned 10 percent 
evaluation.  The veteran disagreed and perfected an appeal 
with respect to the disability evaluation assigned for 
bilateral mixed hearing loss.  During the pendency of this 
appeal, the veteran also initiated two claims for service 
connection, for tinnitus and for an acquired psychiatric 
disorder, and while he disagreed with the March 2003 rating 
decision which denied those claims, he failed to file a 
timely appeal with respect to those issues.  The single issue 
certified for appeal is not ready for appellate review, and 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


REMAND

The audiometric examination used to assign the 10 percent 
disability evaluation, which is the subject of this appeal, 
was accomplished in February 2003.  VA outpatient treatment 
records on file from after that date indicate that the 
veteran underwent subsequent audiometric consultations which 
resulted in significantly reduced hearing acuity and speech 
discrimination, especially for the left ear.  These records 
also show that, in July 2003, the veteran underwent an 
adenoidectomy with placement of bilateral pressure 
equalization tubes.  Subsequent records indicate that 
postoperatively, speech discrimination improved for the left 
ear.  Although these outpatient treatment records indicate 
additional audiometric testing, the complete reports of 
audiometric examination (sufficient for rating purposes) are 
not of record. 



In sworn testimony before the undersigned in September 2005, 
the veteran testified that he clearly had suffered a 
significant increase in his hearing loss disability since the 
time that he was initially evaluated by VA audiometric 
examination in February 2003.  He reported the subsequent 
adenoid surgery and asked to be considered for a higher 
evaluation.  


The Board finds that remand of this appeal is clearly 
warranted because both the evidence on file and the veteran's 
sworn testimony indicates that he may have sustained a 
significant decrease in hearing acuity since the time of the 
February 2003 VA audiometric examination upon which he was 
rated by the RO.  At present, this was some 2 years and 8 
months ago.  A more up-to-date audiometric examination is 
necessary to comply with VA's duties to assist under VCAA.  
Accordingly, the case is REMANDED for the following action:


1.  Initially, as it appears that the 
veteran obtains all treatment and 
evaluation of his ears at the local VA 
medical center, the RO should immediately 
collect for inclusion in the claims 
folder, copies of all records of the 
veteran's treatment at that facility, 
especially including any audiometric 
examinations performed after February 
2003, which are not already on file.  The 
most recent records presently on file are 
from November 14, 2003.  All records 
obtained should be included in the 
veteran's claims folder.


2.  After completion of the above 
development, the veteran should be 
referred for a VA audiometric examination 
which includes a report of the pure tone 
decibel thresholds at 1,000, 2,000, 3,000 
and 4,000 Hertz and a report of speech 
discrimination for each ear.  The 
veteran's claims folder should be 
referred to the VA audiologist for review 
in conjunction with the examination.  In 
addition to providing a report of 
audiometric examination which is adequate 
for rating purposes under the Schedular 
criteria for evaluating the veteran's 
hearing loss, the VA audiologist is 
requested to comment on the outcome 
(positive or negative) of any recent 
surgery or other treatment the veteran 
has received for his ears or adenoids 
over the last several years.  


3.  After completion of the above 
development, the RO should again address 
the veteran's claim for an increased 
evaluation.  In this regard, the RO is 
reminded of Fenderson v. West, 12 Vet. 
App. 119 (1999), where it was held that 
"staged ratings" might be warranted 
during the lengthy pendency of an appeal 
when, and if, the clinical evidence 
showed a variance in the symptomatology 
which is evaluated under the Schedule for 
Rating Disabilities.  If the decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

